 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 CONOR JAMES HARRIS,                                   Case No.: 2:19-cv-01180-KJD-EJY

 8           Petitioner,
                                                                            ORDER
 9 v.

10 BRIAN WILLIAMS,

11           Respondent.

12

13         Petitioner Harris has filed a motion asking the court to stay this habeas proceeding under

14 28 U.S.C. § 2254 pending a decision from the Ninth Circuit on whether he may file a successive

15 petition. ECF No. 14. With his motion, Harris points out that he brought a prior federal habeas

16 petition challenging the same conviction and sentence challenged herein that was dismissed with

17 prejudice. See Harris v. Baker, No. 3:14-cv-00516-RJD-WGC (D. Nev.). He further concedes

18 that this court is without jurisdiction to rule on his current federal petition unless he receives

19 authorization from the Ninth Circuit Court of Appeals. See 28 U.S.C. § 2244(b)(3) (explaining

20 that litigant who wishes to pursue a successive petition must first seek authorization from “the

21 appropriate court of appeals”).

22

23
 1         Respondents take no position on Harris’s request for a stay but make no other

 2 concessions and do not waive any procedural defenses to Harris’s petition. ECF No. 15. Good

 3 cause appearing, the court will grant Harris’s request for a stay.

 4         IT IS THEREFORE ORDERED that petitioner’s “Motion to Stay Proceedings Pending

 5 a Decision from the Ninth Circuit on Request for Authorization to File a Successive 28 U.S.C. §

 6 2254 Petition” (ECF No. 14) is GRANTED. This proceeding is STAYED until the Ninth Circuit

 7 Court of Appeals rules on petitioner’s application to file a successive petition. Petitioner has 45

 8 days from the date of this order to file the request in the Ninth Circuit.

 9         IT IS FURTHER ORDERED that petitioner’s motion for extension of time to file an

10 amended petition (ECF No. 13) is DENIED as moot.

11         Dated: April 3, 2020

12                                                            _________________________________
                                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                     2
